Exhibit 10.1
CONSULTING AGREEMENT BETWEEN AMERICAN MEDICAL TECHNOLOGIES, INC. AND
CORESTRENGTH, INC.
 
 
This CONSULTING AGREEMENT (the "Agreement") dated as of February 10, 2009 with
an effective date of February 23, 2009 is by and between American Medical
Technologies, Inc. a Delaware Corporation whose primary place of business is
located in Corpus Christi, TX (the "Company"), and Corestrength, Inc., a Florida
Corporation which agrees to provide the services of Jeffrey Goodman (the
“Consultant”).
 
RECITALS
 
WHEREAS, the Company desires to obtain the services of Consultant and Consultant
desires to provide services to the Company upon the terms and conditions
hereinafter set forth:
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Consulting Services.   The Company hereby retains the Consultant as Chief
Executive Officer and as Director (“Engagement”), to provide and the Consultant
agrees to provide, financial, management and general business advisory services
(“Services”) to the Company as the Company may reasonably deem to be necessary
and beneficial to its efficient and effective operation of its business
operations in general.
 
2. Consideration.
 
A.  SCOPE of ENGAGEMENT During the Engagement the Consultant will serve as Chief
Executive Officer and Director.  In that connection, Consultant will (i) devote
his time, attention and energies to the business of the Company and will
diligently and to the best of his ability perform all duties related to his
Engagement hereunder, (ii) use his best efforts to promote the interests and
goodwill of the Company, and (iii) perform such other duties commensurate with
his office as the Board of Directors of the Company may from time-to-time assign
to him.
 
B. CONSIDERATION.  In consideration for the Consulting Services to be performed
by Consultant under this Agreement, the Company will pay $12,000 per month to
Corestrength, Inc. of which Consultant is a beneficial owner.  Consideration for
the Services will be paid as follows:  $3,000 at the commencement of this
Agreement in consideration of the first week of Service and $6,000 on the 15th
and last day of each month for the duration of the term of the Agreement.
 
C.  EXPENSES. Additionally, the Company will reimburse Consultant for reasonable
expenses incurred while the Agreement between Consultant and the Company exists
including the following:
 
- All travel expenses to and from all work sites
 
- Meal expenses;
 
- Lodging Expenses if work demands overnight stays; and
 
- Miscellaneous travel-related expenses (parking and tolls.
 
Consultant shall submit written documentation and original receipts itemizing
the dates on which expenses were incurred. The Company shall pay Consultant the
amounts due pursuant to submitted reports within 14 days of receipt by the
Company.
 
 

--------------------------------------------------------------------------------

 
3. Independent Contractor.  Nothing herein shall be construed to create an
employer-employee relationship between the Company and Consultant. Consultant is
an independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 2 shall be
the sole consideration due Consultant for the services rendered
hereunder.  Consultant shall be responsible for the payment of any and all taxes
to the Internal Revenue Service as well as any and all other taxes and other
costs payable in the United States of America including taxes payable to any
state or local jurisdictions.  Consultant indemnifies the Company with respect
to the payment of any and all taxes owing and due from payments made to the
Consultant.
 
4. Confidentiality.  In the course of performing Services, the parties recognize
that Consultant may come in contact with or become familiar with information
which the Company or its subsidiaries or affiliates may consider confidential.
This information may include, but is not limited to, information pertaining to
the Company’s product lines, customer lists, sales activities or any other
information which may be of value to a competitor. Consultant agrees to keep all
such information confidential and not to discuss or divulge it to anyone other
than appropriate Company personnel or their designees.   All originals and all
copies of any reports, computer programs, notes and all other recorded written
or printed matter pertaining to the operations or business of the Company made
or received by the Consultant during the Engagement are the property of the
Company.  Upon termination of the Engagement, Consultant will immediately
deliver to the Company all property of the Company which may still be in
Consultant’s possession.  The confidentially provisions of this Agreement shall
survive the termination of this Agreement.
 
5. Term. This Agreement shall commence on February 23, 2009 and shall continue
for an initial period ending May 31, 2009.  After the expiration of the initial
period, the agreement will renew on a monthly basis.  Either party may terminate
this Agreement upon Ten (10) days prior written notice after the initial period
ending May 31, 2009, subject to the Company’s right to renew this Agreement as
provided below. The Company may, at its option, renew this Agreement for an
additional three (3) month term on the same terms and conditions as set forth
herein by giving notice to Consultant of such intent to renew on or before May
15, 2009.
 
The Company reserves the right of early termination of this Agreement upon: (a)
Consultant’s willful failure or refusal to perform his duties for the Company;
(b) Consultant’s engaging in gross misconduct in connection with Consultant’s
work for the Company; (c) Consultant’s breach of this Agreement, or (d)
Consultant’s conviction of a felony, or an act of fraud against the Company or
its affiliates.
 
6. Notice.  Any notice or communication permitted or required by this Agreement
shall be deemed effective when personally delivered or deposited, postage
prepaid, in the first class mail of the United States properly addressed to the
appropriate party at the address set forth below:
 
A.  Notices to Consultant:
 
245 Atlantic Drive
Melbourne Beach, FL 32951
 
B.  Notices to the Company:
 
5655 Bear Lane
Corpus Christi, TX 78405
 
7.  Indemnification.
 
A. The Company shall defend, indemnify and hold Consultant harmless from and
against any losses, claims, damages or liabilities which arise out of any action
or inaction taken or not taken by him in the ordinary course of the Company’s
business or as directed by the Board of Directors, provided, however, that such
action or inaction is not fraudulent or constitutes gross negligence.
 
-2-

--------------------------------------------------------------------------------

 
B.  The Company hereby agrees to maintain a director and officer insurance
policy of at last $5,000,000 coverage in full force and effect during
Consultant’s period of Engagement including renewals of this Agreement.


8. Miscellaneous.


A. Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.


B. Binding Effect, Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company's
successors and assigns. Nothing in this Agreement shall be construed to permit
the assignment by Consultant of any of its rights or obligations hereunder, and
such assignment is expressly prohibited without the prior written consent of the
Company.


C. Governing Law, Severability.  This Agreement shall be governed by the laws of
the State of Texas. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other
provision.


D. Signatures. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each party and
signature pages from such counterparts have been delivered.  This Agreement may
be executed by facsimile transmission or by e-mail transmission in PDF
format.  A photocopy or PDF of this Agreement shall be effective as an original
for all purposes.


WHEREFORE, the parties have executed this Agreement as of the date first written
above.
 
American Medical Technologies, Inc
 
By: /s/ Judd D. Hoffman
 
Title: President & CEO


Printed Name:Judd D. Hoffman
 
Date: 02/10/09
 
Jeff Goodman
 
By: _/s/ Jeff Goodman
 
Date: 02/10/09
 
Corestrength, Inc.
 
By: /s/ Jeff Goodman
 
Title: CEO
 
Printed Name: Jeff Goodman
 
Date: 02/10/09
 
-3-

--------------------------------------------------------------------------------

 

